Title: From Alexander Hamilton to Elizabeth Hamilton, 21 June 1800
From: Hamilton, Alexander
To: Hamilton, Elizabeth

Portsmouth [New Hampshire] June 21. 1800Saturday 
I am here, my beloved, & tomorrow shall leave it for Boston where I hope to arrive on Monday Evening. The next morning I intend to proceed for Providence & New Port where I shall take passage by water for New York. If I am fortunate in the passage I may hope to embrace you in Eight days from this time.
Most tenderly yrs.

A H
Mrs. H


